Title: From James Madison to James Monroe, 6 January 1820
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier Jany. 6. 1820.
Mr. Hackly called on me a few days ago on his way to Washington. I found him very intelligent and of agreable manners. He observed a commendable delicacy in the part of his Conversation, which touched his personal hopes from the Government; but it was not concealed that he aspired to some provision under its patronage. He will doubtless be if he has not already been, more explicit and particular at the Seat of Govt.
I can add nothing to what you know of the public career of this gentleman; and as to his actual standing at large I must be less competent to judge than you probably are. Of his Capacity for public service, I derived a higher opinion from the opportunity afforded by his visit than I had previously formed. But what I took up the pen cheifly to state and which may be less known to you, is that he is on the best footing with Mrs H’s highly respectable connections & friends who profess a particular esteem for him: and taking a warm interest in his welfare wd be much gratified by any beneficial marks of the confidence of the Govt. In making this circumstance known to you, and in adding that I should of course sympathize very sincerely in any result favorable to him and his family, I am not unaware that private wishes, are always under the controul of public considerations, and that a casting weight only can be allowed them, when an equilibrium occurs in the latter. Mr. H. I find indulges a persuasion that he will have the benefit of this Weight in the friendly dispositions of yourself and the Secretary of State. Health & Success
(sign’d)   James Madison
